DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/13/2020 and 6/28/2021 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William A. Holtz on 5/27/2022.
The application has been amended as follows: 
Claims 12 and 13 depend from claim 3.
Claim 14 depend from claim 12.
In claim 16, the phrase “is itself is” is corrected to “is itself”.
In claim 18, the phrase “claim 17, the method” is amended to “claim 17, wherein the method”.
Claim 21 depends from claim 20.
Claim 24 is cancelled.
Claim 25 is amended to read: “A substrate coated with the ink composition of claim 1.”
Claim 26 is amended to read: “The coated substrate of claim 25, wherein the coated substrate is further printed on by inkjet or thermal printing.”
Claim 27 is amended to read: “A method of thermal printing and/or inkjet printing comprising using the ink composition of claim 1.”
Allowable Subject Matter
Claims 1-23 and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The ink composition of claim 1 is not disclosed or rendered obvious by the prior art of record. An epoxy coating composition comprising thermal silica and hydrophobic silica and used to coat glass slides onto which information can be deposited by thermal or inkjet printing is disclosed by WO 2016/123602 A1 to Bryn Wilke, which may be viewed as the closest prior art. However, the reference fails to teach the blend of wax-treated silica samples required in the claimed composition. While a blend of silicas having different porosity used for inkjet coating compositions is disclosed by US 2003/0114573 A1 to Cuch et al., there is not an obvious motivation for one skilled in the art to modify the blend to arrive at the claimed blend. Further, the silica blend disclosed by Cuch et al. is used in an aqueous PVA-based inkjet composition that further comprises a cationic resin. This system is completely different from the paint thinner-based epoxy system disclosed by Wilke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/ Primary Examiner, Art Unit 1762